            Case 1:20-cr-00316-WJ Document 15 Filed 07/02/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,                             )
                                              )
                              Plaintiff,      )
                                              )
vs.                                           )                       No. CR 19-MJ-971
                                              )
TROY LIVINGSTON,                              )
                              Defendant.      )


            MOTION TO WITHDRAW AS COUNSEL FOR THE DEFENDANT

       TROY LIVINGSTON Defendant, by and through his attorney, Assistant Federal Public

Defender Mallory Gagan, hereby moves this Court for an order allowing counsel to withdraw as

the attorney for Mr. Livingston, the Defendant in the above matter.

       As grounds for this request, counsel for the defendant states:

       1.      Counsel has learned that a conflict exists within the Federal Public Defender’s

Office. As such, undersigned counsel must withdraw as counsel for Mr. Livingston.

       2.      Should this Court request more information concerning the basis of this motion,

counsel respectfully requests that this be addressed in an ex parte setting with the Court.

       3.      The government takes no position on this motion.

       WHEREFORE, Mr. Livingston respectfully requests that the Court allow undersigned

counsel to withdraw as Mr. Livingston’s attorney. Mr. Livingston is indigent, and requests the

Court appoint an attorney from the CJA panel to represent him.
Case 1:20-cr-00316-WJ Document 15 Filed 07/02/19 Page 2 of 2



                           Respectfully Submitted,

                           FEDERAL PUBLIC DEFENDER
                           111 Lomas NW, Suite 501
                           Albuquerque, NM 87102
                           (505) 346-2489

                           Electronically filed July 2, 2019
                           /s/ Mallory Gagan
                           Assistant Federal Public Defender




                                                               2
